DETAILED ACTION
This office action is in response to the initial filing dated October 5, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are currently pending.

Claim Objections
Claims 3, 5, and 14 are objected to because of the following informalities:  
	Each of claims 3, 5, and 14 recite sending or relaying an alert “to the emergency contact information”. However, within context of the claimed limitations, the interpretation of the language appears to attempt to claim sending or relaying the alert to an emergency contact indicated in the emergency contact information. Please clearly recite the intended recipient of the alerts in claims 3, 5, and 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Condon (US PG Pub #2017/0154514) in view of Hui et al. (Hui; US PG Pub #2019/0197864).
As to claim 1, Condon teaches a method of wirelessly tracking a walking assistance tool (Paragraph [0040] teaches determining the location of a walker using GPS), the method comprises the steps of:
(A) providing a wearable device (Figure 1, Item 200) and a locator tag (Figure 1, Item 100), wherein the locator tag is 5either integrated into or attached onto a walking assistance tool (Paragraph [0033] teaches the walker module is attached to a walker), and wherein the wearable device stores a proximal distance threshold (Paragraph [0043] teaches determining a signal strength in relation to a predetermined threshold; Paragraph [0041] teaches that the predetermined signal strength corresponds to a distance) and a geofenced area; 

(C) tracking a current tag location with the locator tag (Paragraph [0040] teaches GPS receivers for both the user and walker).
Condon does not explicitly teach 10(D) relaying the current tag location from the locator tag to the wearable device; 
(E) calculating a distance difference between the current device location and the current tag location with the wearable device; 
(F) outputting a separation alert with the wearable device, if the distance 15difference is greater than or equal to the proximal distance threshold; and, 
(G) outputting a desertion alert with the wearable device, if the current device location is outside of the geofenced area.
However, Condon does teach the opposite processing of GPS signals in that the user module relays location data to the walker module so that the walker module can determine the distance between the modules and trigger an alarm based on the separation (Paragraph [0040]) and, alternatively, transmitting from the walker module to the user module for the user module to determine whether or not to trigger an alert based on a predetermined threshold (Paragraph [0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Condon to complete method steps (D)-(F) because there are a finite number of solutions when selecting whether a user module or walker module processes the distance information such that it would have been obvious to try processing GPS information at either device based on the alternative teachings and multiple embodiments of Condon.
Condon does not render obvious step (G).

As to claim 2, depending from the method of wirelessly tracking a walking assistance tool, the method as 20claimed in claim 1, Condon does not explicitly teach the method comprises the steps of: 
providing a user account and an administrator account managed by at least one remote server, wherein the user account is associated with the wearable device and the locator tag, and wherein the administrator account is associated with a corresponding administrator personal computing (PC) device; 
25relaying the separation alert from the wearable device, through the remote server, and to the administrator PC device after step (F), if the distance difference is greater than or equal to the proximal distance threshold; and, 
outputting the separation alert with the administrator PC device.  
In the field of walk monitoring, Hui teaches providing a user account and an administrator account managed by at least one remote server, wherein the user account is associated with the wearable device and the locator tag (Paragraph [0050] teaches a user configuring an app portal for a smart bracelet), and wherein the administrator account is associated with a corresponding administrator personal computing (PC) device (Paragraph [0057] teaches a caregiver providing authorization or sign-on information for an app portal); 
25relaying an alert from the wearable device, through the remote server, and to the administrator PC device; and, 
outputting the alert with the administrator PC device (Paragraph [0044] teaches a wearable device sending an emergency alert to an emergency response server which sends the message to a caregiver or emergency response service; Paragraph [0064] teaches sending a message to a caregiver from the server). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Condon and Hui to relay the alert after step (F), if the distance difference is greater than or equal to the proximal distance threshold because Hui teaches alerting locally and remotely (Paragraph [0043]) which yields the predictable result of increasing the likelihood that an emergency situation is remedied in a timely manner.
As to claim 303, depending from the method of wirelessly tracking a walking assistance tool, the method as claimed in claim 2, Condon does not explicitly teach the method comprises the steps of: 
12 providing at least one emergency contact information stored with the remote server, wherein the emergency contact information is associated to the user account; 
prompting the administrator account to send the separation alert to the 5emergency contact information with the administrator PC device; and, 
relaying the separation alert from the administrator PC device to the emergency contact information, if the separation alert is selected to be sent to the emergency contact information by the administrator account.  
In the field of walk monitoring, Hui teaches providing at least one emergency contact information stored with the remote server, wherein the emergency contact information is associated to the user account (Paragraphs [0045] and [0053]);
prompting the administrator account to send the separation alert to the 5emergency contact information with the administrator PC device; and, 
relaying the separation alert from the administrator PC device to the emergency contact information, if the separation alert is selected to be sent to the emergency contact information by the administrator account (Paragraph [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Condon with the teaching of Hui because Hui teaches alerting locally and remotely (Paragraph [0043]) which yields the predictable result of increasing the likelihood that an emergency situation is remedied in a timely manner.
As to claim 104, depending from the method of wirelessly tracking a walking assistance tool, the method as claimed in claim 1, Condon does not explicitly teach the method comprises the steps of: 
providing a user account and an administrator account managed by at least one remote server, wherein the user account is associated with the wearable device and the locator tag, and wherein the administrator account is associated 15with a corresponding administrator PC device; 
relaying the desertion alert from the wearable device, through the remote server, and to the administrator PC device after step (G), if the current device location is outside of the geofenced area; and, 
outputting the desertion alert with the administrator PC device.  
In the field of walk monitoring, Hui teaches providing a user account and an administrator account managed by at least one remote server, wherein the user account is associated with the wearable device and the locator tag (Paragraph [0050] teaches a user configuring an app portal for a smart bracelet), and wherein the administrator account is associated with a corresponding administrator personal computing (PC) device (Paragraph [0057] teaches a caregiver providing authorization or sign-on information for an app portal); 
25relaying an alert from the wearable device, through the remote server, and to the administrator PC device; and, 
outputting the alert with the administrator PC device (Paragraph [0044] teaches a wearable device sending an emergency alert to an emergency response server which sends the message to a caregiver or emergency response service; Paragraph [0064] teaches sending a message to a caregiver from the server). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Condon and Hui to relay the alert after step (G), if the current device location is outside of the geofenced area because Hui teaches alerting locally and remotely (Paragraph [0043]) which yields the predictable result of increasing the likelihood that an emergency situation is remedied in a timely manner.
As to claim 5, depending from the method of wirelessly tracking a walking assistance tool, the method as claimed in claim 4, Condon does not explicitly teach the method comprises the steps of: 
providing at least one emergency contact information stored the remote server, wherein the emergency contact information is associated to the user 25account; 
prompting the administrator account to send the desertion alert to the emergency contact information with the administrator PC device; and, 
relaying the desertion alert from the administrator PC device to the emergency contact information, if the desertion alert is selected to be sent to the 30emergency contact information by the administrator account.  
In the field of walk monitoring, Hui teaches providing at least one emergency contact information stored with the remote server, wherein the emergency contact information is associated to the user account (Paragraphs [0045] and [0053]);
prompting the administrator account to send the desertion alert to the 5emergency contact information with the administrator PC device; and, 
relaying the desertion alert from the administrator PC device to the emergency contact information, if the desertion alert is selected to be sent to the emergency contact information by the administrator account (Paragraph [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Condon with the teaching of Hui because Hui teaches alerting locally and remotely (Paragraph [0043]) which yields the predictable result of increasing the likelihood that an emergency situation is remedied in a timely manner.
As to claim 8, depending from the method of wirelessly tracking a walking assistance tool, the method as claimed in claim 1, Condon teaches the method comprises the steps of: 
providing a vibration module with the wearable device; and, 
30actuating the vibration module as the separation alert during step (F) (Paragraph [0038] teaches user module outputting first human perceptible indication; Paragraph [0033] teaches the first human perceptible indication is a vibration).  
As to claim 9, depending from the method of wirelessly tracking a walking assistance tool, the method as claimed in claim 1, Condon teaches the method comprises the steps of: 
providing a vibration module with the wearable device; and, 
actuating the vibration module (Paragraph [0038] teaches user module outputting first human perceptible indication; Paragraph [0033] teaches the first human perceptible indication is a vibration).
However, Condon does not explicitly teach actuating the vibration module as the desertion alert during step (G).  
In the field of walk monitoring, Hui teaches (G) outputting a desertion alert with the wearable device, if the current device location is outside of the geofenced area (Paragraph [0054] teaches a bracelet alerting when a user goes outside a geofence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration alert of Condon with the teaching of Hui because Hui teaches alerting locally and remotely (Paragraph [0043]) which yields the predictable result of increasing the likelihood that an emergency situation is remedied in a timely manner.
As to claim 10, depending from the method of wirelessly tracking a walking assistance tool, the method as claimed in claim 1, Condon teaches the method comprises the steps of: 
providing at least one computerized audio device; 
relaying the separation alert from the wearable device to the computerized 10audio device after step (F), if the distance difference is greater than or equal to the proximal distance threshold; and, 
audibly outputting the separation alert with the computerized audio device (Paragraph [0033] teaches multiple audible alerts).  
As to claim 11, depending from the method of wirelessly tracking a walking assistance tool, the method as 15claimed in claim 1, Condon teaches the method comprises the steps of: 
providing at least one computerized audio device; 
relaying the alert from the wearable device to the computerized audio device; and, 
20audibly outputting the alert with the computerized audio device (Paragraph [0033] teaches multiple audible alerts).  However, Condon does not explicitly teach the alert being output after step (G), if the current device location is outside of the geofenced area.
In the field of walk monitoring, Hui teaches (G) outputting a desertion alert with the wearable device, if the current device location is outside of the geofenced area (Paragraph [0054] teaches a bracelet alerting when a user goes outside a geofence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Condon with the teaching of Hui because Hui teaches alerting locally and remotely (Paragraph [0043]) which yields the predictable result of increasing the likelihood that an emergency situation is remedied in a timely manner.
As to claim 15, depending from the method of wirelessly tracking a walking assistance tool, the method as claimed in claim 1, Condon does not explicitly teach the method comprises the steps of: 
30providing a user account and an administrator account managed by at least one remote server, wherein the user account is associated with the wearable 16device and the locator tag, and wherein the administrator account is associated with a corresponding administrator PC device; 
providing a help button with the wearable device; 
relaying a help request from the wearable device, through the remote 5server, and to the administrator PC device, if the help button is pressed on the wearable device: and, 
outputting the help request with the administrator PC device.  
In the field of walk monitoring, Hui teaches 30providing a user account and an administrator account managed by at least one remote server, wherein the user account is associated with the wearable 16device and the locator tag, and wherein the administrator account is associated with a corresponding administrator PC device; 
providing a help button with the wearable device; 
relaying a help request from the wearable device, through the remote 5server, and to the administrator PC device, if the help button is pressed on the wearable device: and, 
outputting the help request with the administrator PC device (Paragraph [0046] teaches an SOS button; Paragraph [0063] teaches sending an alert in response to pressing the SOS button; Paragraph [0044] teaches a wearable device sending an emergency alert to an emergency response server which sends the message to a caregiver or emergency response service; Paragraph [0064] teaches sending a message to a caregiver from the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Condon with the teaching of Hui because Hui teaches alerting locally and remotely (Paragraph [0043]) which yields the predictable result of increasing the likelihood that an emergency situation is remedied in a timely manner.
As to claim 3017, depending from the method of wirelessly tracking a walking assistance tool, the method as claimed in claim 1, Condon teaches the method comprises the step of: 17outputting a finder alarm with the locator tag during step (F), if the distance difference is greater than or equal to the proximal distance threshold (Figure 2; Paragraph [0039]).  
As to claim 18, depending from the method of wirelessly tracking a walking assistance tool, the method as 5claimed in claim 1, Condon teaches the method comprises the step of: 
providing a low power threshold stored on the locator tag; 
tracking a remaining tag power with the locator tag; and, 
outputting a low power alert with locator tag, if the remaining tag power is less than or equal to the low power threshold (Paragraph [0037] teaches the walker has a battery level meter so that the user knows when to recharge or replace the batteries).  
As to claim 19, depending from the method of wirelessly tracking a walking assistance tool, the method as claimed in claim 18, Condon does not explicitly teach the method comprises the steps of: 
providing a user account and an administrator account managed by at least one remote server, wherein the user account is associated with the wearable 15device and the locator tag, and wherein the administrator account is associated with a corresponding administrator PC device; 
relaying the low power alert from the locator tag, through the remote server, and to the administrator PC device, if the remaining tag power is less than or equal to the low power threshold; and, 
20outputting the low power alert with the administrator PC device.  
 In the field of walk monitoring, Hui teaches providing a user account and an administrator account managed by at least one remote server, wherein the user account is associated with the wearable device and the locator tag (Paragraph [0050] teaches a user configuring an app portal for a smart bracelet), and wherein the administrator account is associated with a corresponding administrator personal computing (PC) device (Paragraph [0057] teaches a caregiver providing authorization or sign-on information for an app portal); 
25relaying an alert, through the remote server, and to the administrator PC device; and, 
outputting the alert with the administrator PC device (Paragraph [0044] teaches a wearable device sending an emergency alert to an emergency response server which sends the message to a caregiver or emergency response service; Paragraph [0064] teaches sending a message to a caregiver from the server). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Condon and Hui to relay the low power alert from the locator tag if the remaining tag power is less than or equal to the low power threshold because Hui teaches alerting locally and remotely (Paragraph [0043]) which yields the predictable result of increasing the likelihood that an emergency situation is remedied in a timely manner.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Condon (US PG Pub #2017/0154514) in view of Hui et al. (Hui; US PG Pub #2019/0197864) as applied to claim 1 above, and further in view of AlGhazi et al. (AlGhazi; US PG Pub #2019/0142120).
As to claim 12, depending from the method of wirelessly tracking a walking assistance tool, the method as claimed in claim 1, Condon does not explicitly teach the method comprises the steps of: 
providing an inertial measurement unit (IMU) with the locator tag, 25wherein the wearable device stores baseline upright data; 
capturing spatial positioning and orientation data from the IMU; 
relaying the spatial positioning and orientation data from the locator tag to the wearable device; 
comparing the spatial positioning and orientation data to the baseline 30upright data with the wearable device in order to identify at least one abnormal 15datum from the spatial positioning and orientation data, wherein the abnormal datum indicates a toppled positioning for the walking assistance tool; and, 
outputting a toppled-tool alert with the wearable device, if the abnormal datum is identified from the spatial positioning and orientation data.  
In the field of mobility devices, AlGhazi teaches providing an inertial measurement unit (IMU) with the locator tag (Paragraph [0067] teaches a mobility device sensing inertia, position and/or orientation) and detecting a fall (Paragraph [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Condon with the alerting of AlGhazi because alerting of a toppled condition yields the predictable result of increasing the functionality of the system of Condon by providing another alert to aid the user.
As to claim 13, depending from the method of wirelessly tracking a walking assistance tool, the method as claimed in claim 12, Condon does not explicitly teach the method comprises the steps of: 
providing a user account and an administrator account managed by at least one remote server, wherein the user account is associated with the wearable 10device and the locator tag, and wherein the administrator account is associated with a corresponding administrator PC device; 
relaying the toppled-tool alert from the wearable device, through the remote server, and to the administrator PC device, if the abnormal datum is identified from the spatial positioning and orientation data; and, 
15outputting the toppled-tool alert with the administrator PC device.  
In the field of walk monitoring, Hui teaches providing a user account and an administrator account managed by at least one remote server, wherein the user account is associated with the wearable device and the locator tag (Paragraph [0050] teaches a user configuring an app portal for a smart bracelet), and wherein the administrator account is associated with a corresponding administrator personal computing (PC) device (Paragraph [0057] teaches a caregiver providing authorization or sign-on information for an app portal); 
25relaying an alert from the wearable device, through the remote server, and to the administrator PC device; and, 
outputting the alert with the administrator PC device (Paragraph [0044] teaches a wearable device sending an emergency alert to an emergency response server which sends the message to a caregiver or emergency response service; Paragraph [0064] teaches sending a message to a caregiver from the server). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Condon and Hui because Hui teaches alerting locally and remotely (Paragraph [0043]) which yields the predictable result of increasing the likelihood that an emergency situation is remedied in a timely manner. Condon in view of Hui does not render obvious that the alert is a toppled-tool alert from the wearable device, through the remote server, and to the administrator PC device, if the abnormal datum is identified from the spatial positioning and orientation data.
In the field of mobility devices, AlGhazi teaches providing an inertial measurement unit (IMU) with the locator tag (Paragraph [0067] teaches a mobility device sensing inertia, position and/or orientation) and detecting a fall (Paragraph [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Condon with the alerting of AlGhazi because alerting of a toppled condition yields the predictable result of increasing the functionality of the system of Condon by providing another alert to aid the user.
As to claim 14, depending from the method of wirelessly tracking a walking assistance tool, the method as claimed in claim 13, Condon does not explicitly teach the method comprises the steps of: 
providing at least one emergency contact information stored the remote 20server, wherein the emergency contact information is associated to the user account; 
prompting the administrator account to send the toppled-tool alert to the emergency contact information with the administrator PC device; and, 
relaying the toppled-tool alert from the administrator PC device to the 25emergency contact information, if the toppled-tool alert is selected to be sent to the emergency contact information by the administrator account.  
In the field of walk monitoring, Hui teaches providing at least one emergency contact information stored with the remote server, wherein the emergency contact information is associated to the user account (Paragraphs [0045] and [0053]);
prompting the administrator account to send the desertion alert to the 5emergency contact information with the administrator PC device; and, 
relaying the desertion alert from the administrator PC device to the emergency contact information, if the desertion alert is selected to be sent to the emergency contact information by the administrator account (Paragraph [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Condon with the teaching of Hui because Hui teaches alerting locally and remotely (Paragraph [0043]) which yields the predictable result of increasing the likelihood that an emergency situation is remedied in a timely manner.
Condon in view of Hui does not render obvious that the alert is a toppled-tool alert.
In the field of mobility devices, AlGhazi teaches providing an inertial measurement unit (IMU) with the locator tag (Paragraph [0067] teaches a mobility device sensing inertia, position and/or orientation) and detecting a fall (Paragraph [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Condon with the alerting of AlGhazi because alerting of a toppled condition yields the predictable result of increasing the functionality of the system of Condon by providing another alert to aid the user.


Allowable Subject Matter
Claims 6, 7, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 recites displaying the current device location with the user identifier on a geographical map with the administrator PC device. Similarly, claim 7 recites displaying the current tag location with the user identifier on a 25geographical map with the administrator PC device.  Claim 16 recites, among other limitations, displaying time-dependent location data with the administrator PC device where the location data is a result of iteratively recording timestamped location data from the wearable device. The prior art of record does not teach, suggest, or render obvious the claimed subject matter. The primary reference to Condon does not teach a server and the secondary reference to Hui does not teach displaying a map with device locations at the administrator PC device. Therefore, it would not be obvious to modify the teaching of Condon in view of Hui to include these limitations without relying on impermissible hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perkins; Joyce				US 10617182 B1
Annambhotla; Srinivas		US 10470059 B1
Taylor; Brad et al.			US 20180103342 A1
Slavin; Alison Jane et al.		US 20100289644 A1
Moore; Douglas A.			US 20190231619 A1
Haas; Alfred M.			US 20140285335 A1
ALGHAZI; Ahmad AlSayed M.	US 20190328282 A1
Thorpe; Peter et al.			US 20160260313 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688